Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 5 May 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            New port, May the 5th 1781.
                        
                        I received Last night your Excellency’s two Letters of the 30th Ulto. Till now, that article of the New york
                            Gazette which mentions the Letter to Mr Laud Washington has been known by no body but me. I have not spoken of it to
                            the Chevalier Destouches. I did what I thought most consistent with a sincere heart, I wrote about it to your Excellency with
                            candor, being fully persuaded your Excellency’s answer would be wrote in the same style, and I wrote only to have the
                            means of smothering up that trifle, at its birth. I believe that the Chevalier Destouches is ignorant of it, as he has not said to me one word about it, and I shall
                            keep your Excellency’s Letter to put his mind at rest, in case he shewed the least uneasiness as to that matter. Your
                            Excellency is very much in the right to think that the Departure of the Chevalier Destouches was delayed from the 19th of
                            February, that he received your Excellency’s plan, to the Eight of March, by reason of his being in want of provisions. The
                            naval movements cannot be very speedy unless they be made in a well furnished harbour and your Excellency knows very well
                            what condition Rhode-island was in, when the British left it. I fear very much least the Land movements meet in this
                            country with impediments which human activity cannot prevent: Our friend Colonel Wadsworth writes me
                            continually that it will be impossible to make any movement before the beggining of June, that he has only pastures for our
                            horses and oxen, on the West–side of Connecticut river, and that they can only be ready at that time.
                        We have seen Last evening two Big vessels a cruizing off the harbour, they are either
                            Small British Line of Battle ships or Large frigates, I am afraid least they come by way of precaution and to ward off the
                            blow which the Chevalier Destouches is preparing to strike in the Sund. Mr De Beville is not yet
                            arrived and will be here only on the 6th or 7th instant. I am with respect and personal attachment, Sir, Your Excellency’s
                            most obedient humble Servant.
                        
                            le cte de Rochambeau
                        
                    